Citation Nr: 0015759	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-00 315A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for malnutrition.  

2.  Whether the claim for entitlement to benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of an 
epidural injection is well grounded.  


REPRESENTATION

Appellant represented by:	Jack W. Harang, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant and the appellant's sister


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND

The veteran had active service from November 1965 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The case was remanded in April 1999 to clarify 
the matter which was referred to in the clinical notes from 
the Charity Hospital with respect to an out-of-court 
settlement; specifically, any claim or litigation against a 
private medical facility in conjunction with treatment, or 
lack thereof, following the veteran's gunshot wound in August 
1979, and particularly if it concerned any alleged 
malnutrition.  Also, clarification was to be requested as to 
which epidural injection the veteran and his representative 
were referring to, when it was administered, and precisely 
what residuals are being claimed.  The RO was to take any 
appropriate steps to ensure than any VA clinical records 
pertaining to this matter were associated with the claim file 
and to consider obtaining any examination or medical opinion 
as to this matter, if it is necessary.  Also, a VA 
examination was requested to determine the nature, cause, and 
etiology of any malnutrition that the veteran may now have.  

A VA examination in December 1999 determined that the 
"veteran's body habitus indicates that he has no evidence of 
malnutrition."  It was also noted, while the residual 
effects of any previous malnutrition could not be assessed, 
that "[b]ased purely on clinical examination criteria, this 
patient does not now have evidence of chronic malnutrition."  

In May 1999 the RO contacted the veteran and his attorney to 
inquire about, as requested, any possible out-of-court 
settlement with the Charity Hospital and the questions posed 
in the remand about the claimed epidural injection residuals.  
Although correspondence was received, apparently in September 
1999 and also apparently from the veteran's sister, no direct 
response to these inquiries was received.  

In October 1999 the veteran was notified that the RO did not 
have the authority to waive offset of $160,000.00 he had 
received under the Federal Torts Claims Act and that his 
compensation and pension payments would be withheld until 
such time as these payments equaled the $160,000.00.  

At a September 1999 RO hearing the veteran and his sister 
rendered testimony concerning the offset.  The veteran was 
not accompanied by his representative (not having informed 
him of that hearing).  Then a statement of the case (SOC) was 
issued in November 1999 concerning the offset with a copy 
being forwarded to a service organization as his 
representative.  However, the only recognized representative 
at this time is the veteran's attorney and not any service 
organization.  The RO is obligated to forward a copy of the 
SOC to both the veteran and his recognized representative, 
which in this case is the veteran's attorney and not a 
service organization.  Thus, while a substantive appeal, VA 
Form 9 (which was forwarded to the veteran with the SOC) has 
not been filed in this case, the November 1999 SOC is 
essentially invalid because a copy was not forwarded to the 
veteran's recognized representative, his attorney.  

Accordingly, the RO's failure to issue a valid SOC regarding 
the foregoing matter created a procedural defect which 
requires a remand under 38 C.F.R. § 19.9 (1999).  See Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  When a valid SOC 
has not been issued the Board should remand that issue and 
not simply refer the matter to the RO, for issuance of a 
valid SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The veteran should be informed that 
his recognized representative before VA 
continues to be his attorney, Jack 
Harang, Esquire.  Should the veteran 
desire to change his representative, the 
veteran must follow the appropriate 
procedures which should be explained to 
him by the RO.  

2.  The veteran and his representative 
should again be requested to clarify what 
matter was referred to in the clinical 
notes from the Charity Hospital with 
respect to an out-of-court settlement.  
Specifically, they should be requested to 
clarify whether this matter refers to any 
claim or litigation against any private 
medical facility in conjunction with 
treatment, or lack thereof, following the 
veteran's gunshot wound in August 1979, 
and particularly if it concerned an 
alleged malnutrition.  

3.  The RO should again contact the 
veteran and his representative and 
request that they describe, in as much 
detail as possible, which epidural 
injection they are referring to, when it 
was administered, and precisely what 
residuals are being claimed.  The RO 
should then take appropriate steps to 
ensure than any VA clinical records 
pertaining to this matter are obtained 
and associated with the claim file.  The 
RO should also consider obtaining any 
examination or medical opinion as to this 
matter, if it is necessary.  

The veteran and his representative are 
hereby placed on notice that a failure to 
respond to this request or a failure to 
adequately respond, could have an adverse 
impact upon any determination of whether 
this particular claim is well grounded.  

4.  Then, the RO should readjudicate the 
matters on appeal in light of any 
additionally obtained evidence and 
contentions.   

If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental SOC 
(SSOC) in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

This SSOC must also address the matter of 
whether the action to withhold 
compensation and pension benefits to 
recover money paid as a result of a 
Federal Tort Claims Act against a VA 
hospital was proper.  

The veteran and his recognized 
representative must be informed of the 
appropriate procedures for perfecting an 
appeal as to this and any other new 
issue.  

The veteran and his recognized 
representative must (and hereby are) 
apprised of the necessity of filing a 
timely substantive appeal in order to 
perfect the appeal as to this new issue 
of the propriety of withholding 
compensation and pension to offset the 
recovery under the Federal Tort Claims 
Act and to have this claim reviewed by 
the Board.  Absent the timely filing of a 
substantive appeal the Board will be 
without jurisdiction to adjudicate this 
particular matter.  

As to this issue, the case will be 
returned to the Board following the 
issuance of the SSOC only if it is 
perfected by the filing of a timely 
substantive appeal.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (appellant has the right to submit 
additional evidence and argument on matter(s) remanded to 
the regional office).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



